Citation Nr: 1702337	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  15-41 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral leg disability.

4.  Entitlement to service connection for a bilateral hip disability.

5.  Entitlement to service connection for irritable bowel syndrome.  

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic mechanical low back pain with a thoracolumbar idiopathic scoliosis.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The appellant served on active duty for 28 days from January 30 to February 27, 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for bilateral shoulder pain, tinnitus, anxiety, bilateral leg pain, sleep apnea, depression, bilateral hip pain, and irritable bowel syndrome; determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for chronic mechanical low back pain with a thoracolumbar idiopathic scoliosis; and denied entitlement to a total disability rating based on individual unemployability.  

In October 2014, the appellant submitted a notice of disagreement with all issues.  In March 2015, he withdrew the issue of entitlement to service connection for sleep apnea.

In September 2015, the Winston-Salem, North Carolina RO furnished a statement of the case addressing entitlement to service connection for bilateral shoulder pain, tinnitus, acquired psychiatric disorder to include depression and anxiety, bilateral leg pain, bilateral hip pain, and irritable bowel syndrome; whether new and material evidence had been submitted to reopen a claim for service connection for chronic mechanical low back pain with a thoracolumbar idiopathic scoliosis; and entitlement to individual unemployability.  

In October 2015, the appellant filed a Form 9 and indicated he had read the statement of the case and was only appealing the issues of entitlement to service connection for  chronic mechanical low back pain, irritable bowel syndrome, tinnitus, and bilateral disorders of the shoulders, hips, and legs.  He did not perfect a timely appeal to the issues of entitlement to service connection for an acquired psychiatric disorder or individual unemployability.  As such, those latter issues are not for appellate consideration.  

In February 2016, the appellant submitted a statement revoking his representative and the Board does not recognize any representation at this time.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his October 2015 Form 9, the appellant indicated that he did not want a Board hearing.  In a November 2016 statement, however, he requested a videoconference hearing.  The hearing has not been scheduled and a remand is necessary so that this can be accomplished.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing at the appropriate RO.  Provide the appellant and any representative reasonable advance notice of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This specifically includes submitting medical opinion evidence showing that it is at least as likely as not that the claimed disorders are related to service, as well as all medical records considered by the Social Security Administration in reaching any determination as to his entitlement to Social Security disability benefits. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

